IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN DAVID STEVENSON AND KW                 : No. 51 EM 2019
LOGISTICS, LLC,                             :
                                            :
                    Petitioners             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY,                        :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of June, 2019, the Emergency Application for Leave to File

Original Process is GRANTED. The Emergency Petition for Writ of Mandamus is

DENIED. The Application for Leave to Intervene is DENIED as moot.